Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-5, 7-20, and 24-30 are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-20, and 24-30 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 8-11, 14-17, 19-20 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney (US 2013/0103729, hereinafter Cooney) and in view of Kuromatsu (US 2016/0019090, hereinafter Kuromatsu) and in view of Schipunov (US 2008/0027920, hereinafter Schipunov) and in view of Buyya (US 2010/0281166, hereinafter Buyya).
With respect to claim 1, Cooney discloses A system for a distributed partitioned map reduce, comprising: 
a plurality of nodes ([0031] a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a " reduced" result.  Fig. 1, multiple hosts 107a – 107m)  
a plurality of partitions, wherein one or more partitions of the plurality of partitions are stored on a first node of the plurality of nodes ([0031] a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a " reduced" result.  Fig. 1, multiple hosts 107a – 107m); 
execute a service node reduce to determine a service node result ([0031] a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a " reduced" result. For example, the subordinate computing nodes can then perform a " map" function on their respective portions of the jobs to process an input and generate a result or output); and 
provide the service node result ([0031] a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a " reduced" result. For example, the subordinate computing nodes can then perform a "map" function on their respective portions of the jobs to process an input and generate a result or output.).	Cooney does not disclose, however Kuromatsu discloses receive the task from the client management system ([0088], processing unit that distributes the task is received from the task deciding unit); 
determine a subset of the plurality of nodes that store one or more partitions of the plurality of partitions ([0043], [0044], management server is connected to not only the master node, but also the slave nodes that performs a Reduce task assigned by the master node); 
provide partition task logic to the  subset of the plurality of nodes, wherein a node of the subset of the plurality of nodes executes the partition task logic including a partition task map step on each partition of the one or more partitions stored on the node ([0044]-[0046], Slave nodes that performs the Reduce task assigned by the master node by a Map task and a Reduce task.);
receive results from the subset of the plurality of nodes ([0047]-[0048], slave nodes performs Sort process and a Reduce application and inputs the sort result to the Reduce application.  The output result can be obtained by collecting the result from the execution performed by each slave node.).  Cooney and Kuromatsu are analogous art because they disclose Map Reduce paradigm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cooney with receive the task from the client management system; determine a subset of the plurality of nodes that store one or more partitions of the plurality of partitions; provide partition task logic to the  subset of the plurality of nodes, wherein a node of the subset of the plurality of nodes executes the partition task logic including a partition task map step on each partition of the one or more partitions stored on the node; receive results from the subset of the plurality of nodes as disclosed in Kuromatsu in order to provide a mapreduce task assignments to specific nodes.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by reducing tasks to a specific node by being able to farm out tasks to other nodes to do the actual work.
Cooney and Kuromatsu do not clearly disclose, however Schipunov discloses wherein partitions are used for the storage of data ([0047], each partition can be assigned to a certain cluster node or portion of a shared data storage unit), wherein a node of the plurality of nodes is selected as a service node by a client management system based at least in part on a request to perform a task from a requestor ([0006]-[0007] Client provides a SQL query to a computing node that acts as a master node.  The master node determines a plurality of tasks that are related to the SQL query. The tasks are placed in a queue associated with the master node and provided to a plurality of cluster nodes to perform/request the required certain tasks), wherein the client application system selects the service node to manage execution of the task ([0006]-[0007], The tasks are placed in a queue associated with the master node and provided to a plurality of cluster nodes to perform/request the required certain tasks); and wherein the service node is configured to receive the task from the client management system.  Cooney, Kuromatsu, and Schipunov are analogous art because they disclose Map Reduce paradigm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cooney and Kuromatsu with wherein a node of the plurality of nodes is selected as a service node by a client management system based at least in part on a request to perform a task from a requestor, wherein the client application system selects the service node to manage execution of the task; and wherein the service node is configured to receive the task from the client management system as disclosed in Schipunov in order to partition components to assign a plurality of tasks.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by retrieving multiple tasks and selecting with work nodes to complete the tasks.
Cooney, Kuromatsu and Schipunov do not clearly disclose, however Buyya discloses wherein the node of the plurality of nodes is selected as the service node based at least in part on a least loaded node of the plurality of nodes, a least recently selected node of the plurality of nodes, or a next node in a round robin ordering of the plurality of nodes ([0144], [0175]-[0187], The task is then dispatched to one of these nodes, in a round robin fashion.  MapReduce application for scheduling configuration to map sub tasks to different resources).  Cooney, Kuromatsu, Schipunov and Buyya are analogous art because they disclose MapReduce.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Cooney, Kuromatsu and Schipunov with wherein the node of the plurality of nodes is selected as the service node based at least in part on a least loaded node of the plurality of nodes, a least recently selected node of the plurality of nodes, or a next node in a round robin ordering of the plurality of nodes as disclosed in Buyya in order to select the distributed nodes at round robin in order to be able to subsequently shuffle by a reducing node.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by distributing the sub-tasks at round robin so it is able to reduce nodes later on easier.
 
With respect to claim 2, Cooney discloses wherein a partition of the one or more partitions comprises a primary partition ([0052] A portion (e.g., a partition, a shard, etc.) of each database (e.g., portions A-I as depicted in FIG. 3) can be linked to a key. In one embodiment, the key is hashed to determine which portion the key is linked to. A key may be hashed using a ring method, for example. Using the ring, each key and portion may be hashed to a primary location (e.g., based on a key with an identifier that is hashed into a number k) as well as one or more backup locations. The backup locations may be locations associated with the next server or host associated with the hash.)  
With respect to claim 3, Cooney discloses wherein a partition of the one or more partitions comprises a backup partition of a primary partition (Cooney 2013/0103729 [0052] A portion (e.g., a partition, a shard, etc.) of each database (e.g., portions A-I as depicted in FIG. 3) can be linked to a key. In one embodiment, the key is hashed to determine which portion the key is linked to. A key may be hashed using a ring method, for example. Using the ring, each key and portion may be hashed to a primary location (e.g., based on a key with an identifier that is hashed into a number k) as well as one or more backup locations. The backup locations may be locations associated with the next server or host associated with the hash.  Fig. 1, multiple hosts 107a – 107m).
With respect to claim 8, Cooney discloses wherein the first node executes a first node reduce to determine a first node result from partition results of the one or more partitions ([0031] a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a " reduced" result. For example, the subordinate computing nodes can then perform a "map" function on their respective portions of the jobs to process an input and generate a result or output.).
With respect to claim 9, Cooney discloses wherein the first node provides the first node result to the service node ([0031] a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a "reduced" result. For example, the subordinate computing nodes can then perform a "map" function on their respective portions of the jobs to process an input and generate a result or output.).
With respect to claim 10, Cooney discloses wherein the client application system is further configured to receive the service node result and provide the service node result to the requestor ([0031] a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a "reduced" result. For example, the subordinate computing nodes can then perform a "map" function on their respective portions of the jobs to process an input and generate a result or output.  [0040] In one embodiment, the hosts 107 can in turn relay or provide the services to one or more user equipment.).
With respect to claim 11, Cooney discloses wherein the requester is associated with the client application system ([0040] hosts 107a-107m have connectivity to the key-value directory framework 101, the cluster 103, the storage servers 105, and a service platform 109 via a communication network 111 to request file operations (e.g., read, write, delete, update, etc.) using one or more key-value directories in support of various functions and/or services. In one embodiment, respective applications 113a-113m (also collectively referred to as applications 113; e.g., a services application, a map application, a social networking application, etc.) of the hosts 107 can request such services via an application programming interface (API) 115 of the services platform 109.).
With respect to claim 14, Cooney discloses wherein a partition of the plurality of partitions is locked when executing the partition task logic ([0037] Specifically, the system 100 can use in-memory caching to queue up batches of writes (or other file operations such as read operations) to many blocks within the files during large sequential writes or operations to a key-value directory's underlying output stream (e.g., file block locations associated with requested file operations). [0039] In another embodiment, the system 100 also provides for a locking mechanism (e.g., exclusive locks) when performing operations on the output stream of a key-value directory. For example, before performing an operation, the system 100 can attempt to obtain an exclusive lock on the file blocks identified by the key-value directory.).
With respect to claim 15, Cooney discloses wherein locked comprises read locked ([0037] Specifically, the system 100 can use in-memory caching to queue up batches of writes (or other file operations such as read operations) to many blocks within the files during large sequential writes or operations to a key-value directory's underlying output stream (e.g., file block locations associated with requested file operations). The system 100, for instance, initiates the generation of the output stream in response to receiving a request specifying write, read, and/or other operations. [0039] In another embodiment, the system 100 also provides for a locking mechanism (e.g., exclusive locks) when performing operations on the output stream of a key-value directory. For example, before performing an operation, the system 100 can attempt to obtain an exclusive lock on the file blocks identified by the key-value directory.).
With respect to claim 16, Cooney discloses wherein locked comprises write locked ([0037] Specifically, the system 100 can use in-memory caching to queue up batches of writes (or other file operations such as read operations) to many blocks within the files during large sequential writes or operations to a key-value directory's underlying output stream (e.g., file block locations associated with requested file operations). The system 100, for instance, initiates the generation of the output stream in response to receiving a request specifying write, read, and/or other operations. [0039] In another embodiment, the system 100 also provides for a locking mechanism (e.g., exclusive locks) when performing operations on the output stream of a key-value directory. For example, before performing an operation, the system 100 can attempt to obtain an exclusive lock on the file blocks identified by the key-value directory.).
With respect to claim 17, Cooney discloses wherein the partition task logic additionally comprises a partition task map ([0031], Such a framework can be based on, for instance, a Map Reduce paradigm. parallel processing whereby a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a " reduced" result.).
With respect to claim 27, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Cooney for the same reasons identified in the rejection of claim 1 above.  In addition, Kuromatsu discloses wherein executing the partition task logic further includes a partition task reduce step to create a partition result for each partition of the one or more partitions stored on the node ([0044]-[0047], [0068] Slave nodes that performs the Reduce task assigned by the master node by a Map task and a Reduce task.  Management server can set one of the tasks as spare Reduce task Partitioner in each of the slave nodes).
With respect to claim 28, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Cooney for the same reasons identified in the rejection of claim 1 above.  In addition, Kuromatsu discloses wherein the results comprise partition results
With respect to claim 29, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Cooney for the same reasons identified in the rejection of claim 1 above.  In addition, Kuromatsu discloses wherein executing the partition task logic further includes a node reduce step to create a node result for the node ([0044]-[0047], [0068] Slave nodes that performs the Reduce task assigned by the master node by a Map task and a Reduce task.  Management server can set one of the tasks as spare Reduce task Partitioner in each of the slave nodes).
With respect to claim 30, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Cooney for the same reasons identified in the rejection of claim 1 above.  In addition, Kuromatsu discloses wherein the results comprise node results ([0102], slave ID includes data specified by meta information.  The assignment state of a task includes processing result obtained from the salve node).
With respect to claims 19-20, they are of similar claims as claim 1 and therefore are rejected for the same reasons above.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Kuromatsu and in view of Schipunov and in view of Buyya and in view of Liu (US 2012/0317579, hereinafter Liu).
With respect to claim 4, Cooney, Kuromatsu, Schipunov and Buyya do not clearly disclose wherein a primary partition and a backup partition of the primary partition are stored on different nodes of the plurality of nodes.	In the same field of endeavor, Liu discloses wherein a primary partition and a backup partition of the primary partition are stored on different nodes of the plurality of nodes ([0007], MapReduce implementations tolerate failures and have a primary and backup master nodes).  Cooney, Kuromatsu, Schipunov, Buyya and Liu are analogous art because they disclose Map Reduce.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Cooney, Kuromatsu, Schipunov, and Buyya with wherein a primary partition and a backup partition of the primary partition are stored on different nodes of the plurality of nodes as disclosed in Liu in order to have a primary and backup nodes.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by implementing a backup failure method so the tasks can be executed if one node fails.
With respect to claim 5, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Cooney, Kuromatsu, Schipunov, and Buyya for the same reasons identified in the rejection of claim 4 above.  In addition, Liu discloses wherein the different nodes are located physically distant (Fig. 1, Map Nodes 109 are different map nodes that can be master nodes in which there is a primary and backup nodes).
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Kuromatsu and in view of Schipunov and in view of Buyya and in view of Wang (US 2017/0255634, hereinafter Wang).
With respect to claim 7, Cooney, Kuromatsu, Schipunov, and Buyya do not clearly disclose wherein a first service node for a first task and a second service node for a second task comprise different nodes.	In the same field of endeavor, Wang discloses wherein a first service node for a first task and a second service node for a second task comprise different nodes ([0053] The computing system may be implemented across multiple nodes of a cluster of four machines, for example, as described in FIG. 29. One of four machines is configured as master node and name node 900. The other three machines are configured as worker nodes and data nodes (910, 920 and 930).  Cooney, Kuromatsu, Schipunov, Buyya and Wang are analogous art because they disclose partitions.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Cooney, Kuromatsu, Schipunov, and Buyya with wherein a first service node for a first task and a second service node for a second task comprise different nodes as disclosed in Wang in order to provide distributed tasks.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by implementing the system across multiple nodes.
With respect to claim 18, Cooney, Kuromatsu, Schipunov and Buyya do not clearly disclose wherein the plurality of partitions comprises partitions stored on the service node.	In the same field of endeavor, Wang discloses in [0053] After the client 940 uploading the input to data nodes, the user client 940 can submit a job to the master node 900, the master node with the process "ResourceManager" dispatches the map or reduce tasks to worker nodes with the process "NodeManager". The mass storage system for storing the input consists of one name node and three data nodes, for example, where the name node (master) keeps the locations of the blocks ( partitions) of input files, and the blocks are stored in data nodes (worker nodes) while taking consideration of blocks distribution among these nodes for load-balancing and the replicas of every block ( partition) for fault-tolerance. Cooney, Kuromatsu, Schipunov, Buyya and Wang are analogous art because they disclose partitions.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Cooney, Kuromatsu, Schipunov, and Buyya with wherein the plurality of partitions comprises partitions stored on the service node as disclosed in Wang in order to provide a service node.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by implementing the system across multiple nodes.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Kuromatsu in view of Schipunov and in view of Buyya and in view of Chagam (US 2019/0004894, hereinafter Chagam).
With respect to claim 12, Cooney, Kuromatsu, Schipunov and Buyya do not clearly disclose wherein the client application system comprises an object transaction server or an object read server.	In the same field of endeavor, Chagam discloses in [0013] Ceph provides fault tolerance by breaking data 104 into "objects" and distributing the objects across a cluster 106. [0018], HDFS partitions in their Datallodes 208, 222, 224 for corruption.  If corrupted data is found by a scanner 210, e.g., in Datallode 206, the location reports 228 the error to its Primary Node, e.g., node 204.  Cooney, Kuromatsu, Schipunov, Buyya and Chagam are analogous art because they disclose HDFS partitions.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Cooney, Kuromatsu, Schipunov, and Buyya with wherein the client application system comprises an object transaction server or an object read server as disclosed in Chagam in order to provide object transactions.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by distributing objects across a cluster with HDFS partitions.
With respect to claim 13, Cooney, Kuromatsu, Schipunov, and Buyya do not clearly disclose wherein the partitions are part of a data fabric.	In the same field of endeavor, Chagam discloses in [0054] Example 8 may be a method for a node in a collective of nodes distributed across a fabric to store data for an object manager of a host in a collective of hosts distributed across the fabric, comprising mounting a nonvolatile disk storing data for hosts in the collective of hosts, the nonvolatile disk having a known format for data stored on the nonvolatile disk). Cooney, Kuromatsu, Schipunov, Buyya and Chagam are analogous art because they disclose HDFS partitions.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Cooney, Kuromatsu, Schipunov, and Buyya with wherein the partitions are part of a data fabric.as disclosed in Chagam in order to provide data fabric.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by managing collective of hosts distributed across the fabric.
Claim 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Kuromatsu in view of Schipunov and in view of Buyya and in view of Hu (US 2015/0150017, hereinafter Hu).
With respect to claim 24, Cooney, Kuromatsu, Schipunov, and in view of Buyya do not clearly disclose wherein the first node of the plurality of nodes comprises a partition map, wherein access to data stored on the one or more partitions is controlled using the partition map.	In the same field of endeavor, Hu discloses wherein the first node of the plurality of nodes comprises a partition map, wherein access to data stored on the one or more partitions is controlled using the partition map ([0033], Shuffle optimization includes operates mapper and map tasks.  The shuffle uses a “shuffle-ahead” feature to shuffle map task results so the reduce task input access is local). Cooney, Kuromatsu, Schipunov, Buyya and Hu are analogous art because they disclose partitions.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Cooney, Kuromatsu, Schipunov, and Buyya with wherein the first node of the plurality of nodes comprises a partition map, wherein access to data stored on the one or more partitions is controlled using the partition map as disclosed in Hu in order to provide a local access to the map task.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by allowing local access to reduce task input).
With respect to claim 25, one of ordinary level of skill in the art would have been 
compelled to make the proposed modification to Cooney, Kuromatsu, Schipunov, and Buyya for the same reasons identified in the rejection of claim 24 above.  In addition, Hu discloses wherein the partition map comprises a set of indications of partition lock status, wherein each indication of partition lock status is associated with a partition of the one or more partitions ([0043]-[0044], lock partition segments).
With respect to claim 26, one of ordinary level of skill in the art would have been 
compelled to make the proposed modification to Cooney, Kuromatsu, Schipunov, and Buyya for the same reasons identified in the rejection of claim 24 above.  In addition, Hu discloses wherein the partition task map comprises a set of partition identifiers, wherein each partition identifier is associated with a partition of the one or more partitions (Hu [0042], reducer specifies a partition ID corresponding to the reduce task in the fetch request).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443